Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Previously withdrawn claim 11 is in condition for rejoinder and subsequent allowance, as it contains the particulars of allowable claim 1.  
Previously withdrawn claim 12 is currently amended herein to introduce the particulars of claim 1 and place claim 12 in condition for rejoinder and subsequent allowance.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Toyohiko Konno on June 10, 2022.

The application has been amended as follows: 
Claim 12 is amended as follows: —A method for producing [[a]] the visible light-responsive photocatalytic titanium oxide fine particle dispersion of claim 1, comprising the steps of:
(1) preparing a tin and transition metal-containing peroxotitanic acid solution from a starting titanium compound, a tin compound, a transition metal compound (exclusive of iron group compounds), a basic substance, hydrogen peroxide and an aqueous dispersion medium;
(2) preparing a tin and transition metal-containing titanium oxide fine particle dispersion by heating the tin and transition metal-containing peroxotitanic acid solution prepared in Step (1) at from 80 to 250°C under pressure control;
(3) preparing an iron group element-containing peroxotitanic acid solution from a starting titanium compound, an iron group compound, a basic substance, hydrogen peroxide and an aqueous dispersion medium;
(4) preparing an iron group element-containing titanium oxide fine particle dispersion by heating the iron group element-containing peroxotitanic acid solution prepared in Step (3) at from 80 to 250°C under pressure control; and
(5) mixing together the two titanium oxide fine particle dispersions prepared in Steps (2) and (4), 
wherein the transition metal constituent in solid solution within the first type of titanium oxide fine particle, prepared in Step (2), is at least one selected from the group consisting of molybdenum and vanadium.  —.  


Allowable Subject Matter
Claims 1, 2, and 4-16 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/Primary Examiner, Art Unit 1732